         Case 1:20-cv-07251-PAE-KHP Document 34 Filed 03/23/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


    KEVIN RINGELBERG,

                                  Plaintiff,
                          -v-

    THE CITY OF NEW YORK et al.,

                                  Defendants.


    THE CITY OF NEW YORK,

                                  Counterclaim Plaintiff,                20 Civ. 7251 (PAE)
                          -v-
                                                                               ORDER
    ANDRE DENNIS and CARLO NAPPI,

                                  Counterclaim Defendants.


PAUL A. ENGELMAYER, District Judge:

          The Court has received a letter from the City of New York (the “City”) regarding its

motion for a default judgment against defendant Carlo Nappi. See Dkt. 33. The Court had not,

until the City’s filing, received the communication from Mr. Nappi attached to that submission,

which reflects his intent to appear in and defend this action. See id., Ex. 1. But in light of the

Court’s preference for litigation on the merits, in deference to Mr. Nappi’s pro se status, and

given the City’s willingness to waive Mr. Nappi’s default, the Court will vacate the certificate

of default and deny the City’s motion for a default judgment, solely as to Nappi (and not co-

defendant Andre Dennis),1 so that Nappi may be heard on the merits of any defenses available to

him.



1
    The Court, by separate order, will grant the City’s motion for a default judgment as to Dennis.
       Case 1:20-cv-07251-PAE-KHP Document 34 Filed 03/23/21 Page 2 of 2




       As to Mr. Nappi’s claims regarding the City’s efforts to serve him, the Court is concerned

regarding his statements—of questionably veracity—denying that the City, in fact, did so. The

City has offered substantial evidence that Mr. Nappi was properly served, which the Court has

no basis to doubt at this time. See Dkts. 12, 32, 33 at 1. If Mr. Nappi is to litigate before the

Court, he is to keep all of his submissions professional and courteous, and not to engage in

obloquy or personal attacks against opposing counsel.

       Mr. Nappi is directed to file his response to the City’s counterclaims by April 13, 2021.

To ensure that Mr. Nappi receives notifications of activity in this case, he is directed, by the time

he files his answer, either to appear pro se on the docket of this case or retain counsel to appear

on his behalf. For now, the Court directs the City to serve this order on Mr. Nappi forthwith and

file proof of such service on the docket.

       SO ORDERED.

                                                            PaJA.�
                                                      __________________________________
                                                            PAUL A. ENGELMAYER
                                                            United States District Judge
Dated: March 23, 2021
       New York, New York




                                                  2
